DETAILED ACTION
This is the final office action regarding application number 16/566031, filed on September 10, 2019, which is a continuation of, and claims benefit of U.S. Patent Application 15/653,019, filed on July 18, 2017, which claims priority to U.S. Provisional Patent Application 62/363,448, filed on July 18, 2016.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on December 23, 2021 has been entered. Claims 12-18 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on September 28, 2021. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claimed “rake face” is interpreted as the surface of the tool where chip flows as described in Fig. 1.
The claimed “flank face” is interpreted as the surface of the tool that passes over the machined surface as described in Fig. 2.
The claimed “imparting a tensile force from the opto-mechanical tool to the tensile region of the workpiece based on the selective directing of the light beam; and imparting a compressive force from the opto-mechanical tool to the compressive region of the workpiece based on the selective directing of the light beam,” is interpreted as different levels of rake angles exhibit different levels of compressive and tensile forces on specific materials as described in paragraph [134] and Fig. 1, 5A-5E of the instant application. The limitation “based on the selective directing of the light beam” is interpreted as the light beam generates thermal events to induce stress at the surface.
The claimed “the workpiece defining a compression region and a tensile region” is interpreted as the workpiece can have different types of stress regions. 
Claim Objections
Claim 12 is objected to because of the following informalities: Claim 12 recites “the workpiece defining a compression region and a tensile region,” defining” should be replaced by a term that is consistent with the original disclosure.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “imparting a tensile force ……… based on the selective directing of the light beam; and imparting a compressive force …… based on the selective directing of the light beam,”. The relationship between force and light beam is not clear. It is not clear if a tensile/compressive force is caused by a 
The term “adjacent” in claim 12 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear if adjacent means whether the cutting tool is in direct contact with the workpiece or not. It is not clear if “adjacent” means there is air, slurry, or some other material between the tool and workpiece.
Claims 13-18 are rejected based on their dependency on claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the 
Claims 12-18 are rejected under 35 USC 103 as being unpatentable.
Claim 12, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashida et al., US 20150217418 (hereafter Yamashida), Maranhao et al., RESIDUAL STRESSES IN MACHINING USING FEM Analysis- A  REVIEW, Rev. Adv. Mater. Sci. 30 (2012), pp 267-272 (hereafter Maranhao), Rozzi et al., Transient, three-dimensional heat transfer model for the laser assisted machining of silicon nitride: II. Assessment of parametric effects, IJHMT 43,2000, pp.-1425-1437 (hereafter Rozzi), Patten et al., US 10183337( US PROV. 62248863, hereafter Patten), and Little, Evaluating design margin, edge of failure and process, BioPharm International, Issue 9, pp. 46-49, 2014 (hereafter Little) and evidenced by Calctool, www.calctool.org/calc/phys/optics/f_na, 2016 (hereafter Calctool).
Regarding claim 12, Yamashida teaches,
“A method for machining a workpiece,” 
“ the method comprising: receiving, at a light beam entrance end of an opto-mechanical tool, a light beam, the opto-mechanical tool disposed adjacent the workpiece,….transmitting the light beam through a body of material of the opto-mechanical tool that extends between the light beam entrance end of the opto-mechanical tool and a light beam exit end of the opto-mechanical tool causing the light beam to refract into the workpiece;” ( Fig. 1, 4 and Paragraph [26] teaches “forming a cutting tool for cutting a hard brittle material from a light-transmittable material through which laser light can pass and providing the cutting tool with a rake angle; propagating the laser light through the cutting tool, and bringing the cutting tool and the hard brittle material into contact with each other to irradiate with the laser light at least a contact part where the cutting tool and the hard brittle material are in contact with each other and a part with the rake angle; irradiating the hard brittle material through the contact part and the part with the rake angle with the laser light”. Thus it is established in the art that laser light enters opto-mechanical tool 4 through entrance end and exits through exit end and enters into the workpiece. Fig. 1 further teaches tool 4 is adjacent to the workpiece 6 and light beam refracts from tool 4 to workpiece 6.)
“selectively directing the light beam out of a cutting edge of the opto-mechanical tool ……..and one or both of a rake face of the opto-mechanical tool and a flank face of the opto-mechanical tool, wherein the cutting edge, the rake face, and the flank face defines the light beam exit end of the opto-mechanical tool,” (Please see claim interpretation above for this limitation. Annotated Fig. 1 and Fig. 4 teaches selective directing of laser beam through a range 10.)

    PNG
    media_image1.png
    733
    731
    media_image1.png
    Greyscale

Fig. 1 of Yamashida teaches light transmitting opto-mechanical tool 

    PNG
    media_image2.png
    499
    853
    media_image2.png
    Greyscale

Fig. 4 of Yamashida teaches geometry of opto-mechanical tool
“the workpiece defining a compression region and a tensile region;…imparting a tensile force from the opto-mechanical tool to the tensile region of the workpiece based on the selective directing of the light beam; and imparting a compressive force from the opto-mechanical tool to the compressive region of the workpiece based on the selective directing of the light beam, the compressive force imparted to the compressive region of the workpiece is greater or less than the tensile force imparted to the tensile region of the workpiece.” 
However, Yamashida does not explicitly teach the relationship between rake angle, light and stress. 
Maranhao is a review paper on residual stresses in machining using FEM analysis. Maranhao is solving the same problem of optimizing stress as the instant claim. 
Maranhao teaches on page 267 that when during machining, stress is generated due to the applied load and various mechanical and thermal events in the surface region. Fig. 1 teaches an example of a desirable stress profile where both compressive and tensile stresses are present along the depth of the surface. Hence, it is implied that any surface undergoing machining has compressive and tensile regions. 
Page 269, paragraph 1 of Maranhao teaches “it is acknowledged that a greater negative rake angle gives higher compressive stresses as well as a deeper affected zone below the surface. In case of an increase of rake angles, the maximum stress position is located into the material”. Maranhao also teaches a desirable stress distribution of the workpiece with depth in Fig. 1 that teaches compressive stress is accompanied by tensile stress and at any surface point one of the forces is bigger than the other one. Hence, it is established in the prior art that stress is changed by varying rake angle wherein rake angle relates to the 

    PNG
    media_image3.png
    622
    1135
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the technique of modifying stress with rake angle as taught in Maranhao to the method of opto-mechanical machining as taught in Yamashida. One of ordinary skill in the art would have been motivated to do so because “Compressive residual stresses generally improve component performance and life” as taught in page 272, paragraph 1 of Maranhao.
The primary combination of references does not explicitly teach the relationship between light and stress. 
Rozzi is a journal discussing parametric effects on heat transfer during laser assisted machining. Hence Rozzi is solving the same problem of optimizing stress by light heating as the instant claim. Rozzi teaches on page 1426 “Alternatively, in a hybrid, laser assisted machining (LAM) process, the material is subjected to intense heating just before it is machined, thereby changing the material deformation behavior from brittle to ductile (without melting or sublimation) and providing for material removal by plastic deformation.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the technique of modifying stress with light heating as taught in Rizzo to the method of opto-mechanical machining as taught in Yamashida. One of ordinary skill in the art would have been motivated to do so because “thermal energy generation in the primary shear zone has a significant influence on the workpiece temperature distribution” as taught in abstract by Rizzo.)
“wherein a position of the light beam entrance is based on a diameter of the light beam and a margin value; selectively directing the light beam …..based on the margin value,.. and wherein, based on the diameter of the light beam and the margin value: an amount of light from the light beam out of the rake face increases and an amount of light from the light beam out of the flank face decreases; or the amount of light from the light beam out of the rake face decreases and the amount of light from the light beam out of the flank face increases;” ( Paragraph [95] of the original disclosure describes 

    PNG
    media_image4.png
    262
    772
    media_image4.png
    Greyscale
Hence, the limitation is interpreted as the beam diameter is a process variable for directing light out of rake face and flank face. A margin is added to the beam diameter value during the calculation. The beam diameter is interpreted as the spot diameter of the laser beam at the entrance of the cutting tool. The primary combination of references does not explicitly teach a beam diameter as a process variable for directing light out of rake face and flank face. 
Patten teaches in abstract “A laser beam is transmitted through a drill bit comprising diamond or other suitable light-transmitting material having sufficient hardness. The laser beam exits a tip of the drill bit, thereby heating and softening 

    PNG
    media_image5.png
    557
    454
    media_image5.png
    Greyscale

Fig. 32 of Patten teaches an opto-mechanical tool
Patten teaches varying the focus and shape of the laser beam to control the exit beam. Patten teaches in column 2, lines 32-50 “the present invention utilizes a laser that is focused to transmit through a diamond drill bit that may have 1 or 2 cutting edges or more. A laser is focused to illuminate at least a portion (preferably the entirety) of the edge or edges of the diamond bit to thereby transmit laser energy to the work piece. The laser beam may be focused and/or directed so that it exits the diamond bit at the cutting edge and/or the rake face and/or the flank or clearance face. For example, the diamond bit may be configured such that the laser beam exits the bit simultaneously at the cutting edge, rake face, and flank faces. Also, the laser beam can be shaped/directed using suitable optical components (e.g. collimator and/or lenses) whereby the laser beam is (for example) elliptical or rectangular in cross section.” Thus Patten teaches that by changing a beam focal length and shape at the tool entrance, the beam exit can be directed. Even though Patten does not specifically teach beam diameter(spot size) as a variable, it is known in the art that spot size is related to focal length and aperture size as evidenced by Calctool. Thus varying focal length of a beam would implicitly change its spot size.

    PNG
    media_image6.png
    964
    1727
    media_image6.png
    Greyscale

Screenshot of Calctool teaches relationship between spot size and focal length
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the technique of directing light by varying laser beam diameter  as taught in Patten to the method of opto-mechanical machining as taught in Yamashida. One of ordinary skill in the art would have been motivated to do so because “The process provides more rapid drilling, improved surface quality in drilled holes, and less tool wear” as taught in abstract in Patten. 
The primary combination of references does not teach adding a margin value while calculating directing light out of the tool. 
Little teaches how to design a process where process parameters operate without fail. Hence Little is solving the same problem of optimizing result as the instant claim. 
Little teaches a design margin wherein “design margin is the measure of the distance from the set point or the mean response to the nearest edge of failure where acceptance criteria will fail”. The design margin corresponds to the margin in the instant claim.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the technique of adding a design margin as taught in Little to the method of opto-mechanical machining as taught in Yamashida. One of ordinary skill in the art would have been motivated to do so to ensure that “process parameters safely (without failure or high amounts of degradation) can be processed and achieve all critical quality attributes (CQAs) and associated product acceptance criteria” as taught in Little. )

    PNG
    media_image7.png
    748
    1704
    media_image7.png
    Greyscale

Screenshot of Little teaches design margin to avoid failure
Regarding claim 17,
“The method of claim 12, wherein the material defining the body comprises one of a diamond, a sapphire, cubic boron nitride (CBN), silicon, or glass composites.” (Yamashida teaches diamond and cubic boron nitride as the body in paragraph [21].)
Regarding claim 18,
 “The method of claim 12, wherein the opto-mechanical tool comprises an anti- reflective coating disposed over the light beam entrance end.”(Modified Yamashida does not teach anti reflective coating. Patten teaches laser augmented diamond drilling method which is the same field as the instant application. Patten 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the technique of anti-reflective coating as taught in Patten to the method of opto-mechanical machining as taught in Yamashida. One of ordinary skill in the art would have been motivated to do so to provide “a method of drilling utilizing a laser which is focused through a diamond to a tip” as taught in Paragraph [2] of Patten. Moreover, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978). MPEP 2112.02-II)
Claims 13, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashida, Maranhao, Rozzi, Patten, and Little as applied to claim 12 above, and further in view of Golz et al. US 5859405 (hereafter Golz).
Regarding claim 13, 
“The method of claim 12, wherein: the workpiece comprises a silicon material;” 
“and selectively directing the light beam out of the flank face promotes annealing of the tensile region.” (The limitation “promotes annealing” is reciting intended use of the laser beam. Tensile region corresponds to the region behind the cutter. Annotated Fig. 1 and Fig. 4 teaches selective directing of laser beam through a range 10b where 10b is part of the flank face 8 through which light beam exits the tool. Modified Yamashida does not explicitly teach that laser beam anneals the cut surface. 
Golz teaches a method for precision turning steel workpiece where “The workpiece surface is heated further locally by the action of a laser beam, in the region directly behind the cutter, up to the transformation temperature of the material to be machined via an optical fiber integrated in the tool. The surface is then self-quenched and, as a result, hardened close to the surface” as taught in abstract. Hence Golz teaches how laser can anneal a surface immediately after cutting.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the technique of annealing the tensile surface as taught in Golz to the method of opto-mechanical machining as taught in Yamashida. One of ordinary skill in the art would have 
Regarding claim 14,
“The method of claim 13, wherein selectively directing the light beam out of the rake face reduces the hardness of the compressive region.” (Yamashida teaches in paragraph [74] “the laser light covers an irradiation range 10a on the rake surface 7 side of the material to be cut 6 around the curved surface of the blade edge of the end part”. Hence Yamashida teaches that light beam is directed to be out of the rake face towards the compression region. Compression region corresponds to the region in front of the cutter. Yamashida further teaches in paragraph [60] “By heating the hard brittle material directly with the laser light concurrently with the metal phase transition under the contact load, the part of the material to be cut 6 allowing ductile mode cutting is increased” wherein ductile mode is “cutting by softening” as taught in paragraph [61] which corresponds to reducing the hardness.)
Regarding claim 16, 
“The method of claim 12, wherein: the workpiece comprises a metal material or a metal composition;” 
“and selectively directing the light beam out of the flank face promotes plastic deformation, thermal softening, and/or removal of material in the tensile region.” (Annotated Fig. 1 and Fig. 4 teaches selective directing of laser beam through a range 10b where 10b is part of the flank face 8 through which light beam exits. The limitation “promotes annealing” is reciting intended use of the laser beam. Tensile region corresponds to the region behind the cutter. Modified Yamashida does not explicitly teach that laser beam anneals the cut surface. Golz teaches a method for precision turning steel workpiece where “The workpiece surface is heated further locally by the action of a laser beam, in the region directly behind the cutter, up to the transformation temperature of the material to be machined via an optical fiber integrated in the tool. The surface is then self-quenched and, as a result, hardened close to the surface” as taught in abstract. Hence Golz teaches how laser can anneal a surface immediately after cutting.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the technique of annealing the tensile surface as taught in Golz to the method of opto-mechanical machining as taught in Yamashida. One of ordinary skill in the art would have been motivated to do so “for the precision turning of a workpiece” as taught in abstract of Golz.)
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashida, Maranhao, Rozzi, Patten, and Little as applied to claim 12 above, and further in view of Mohammadi et al., Experimental work on micro laser-assisted diamond turning of silicon (111), Journal of Manufacturing Processes 19 (2015) 125–128 (hereafter Mohammadi).
 “The method of claim 12, further comprising, while machining the workpiece, directing a heat-activated or laser-activated cutting fluid, slurry, or etchant toward the light beam exit end.” (Modified Yamashida does not teach fluid. Mohammadi teaches experimental work on micro laser-assisted diamond turning of silicon which is from the same field as the instant application. Mohammadi teaches “odorless mineral spirit (OMS) as cutting fluid is added to further minimize the tool wear and to assist with flushing the machined chips away” as taught in page 126, paragraph 3.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the technique of directing a cutting fluid as taught in Mohammadi to the method of opto-mechanical machining as taught in Yamashida. One of ordinary skill in the art would have been motivated to do so to “minimize the tool wear and to assist with flushing the machined chips away” as taught in page 126, paragraph 3 in Mohammadi.) 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12, 15, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US patent 10449644 (hereafter ‘644) in view of Yamashida and Little. 
Table 1 : comparison of claim 12 of the instant application to claims of ‘644

US 10449644 (Reference parent patent)
A method for machining a workpiece, the method comprising:
(claim 25) A method for machining a workpiece, the method comprising:
receiving, at a light beam entrance end of an opto-mechanical tool, a light beam, the opto- mechanical tool disposed adjacent the workpiece,
(claim 25)receiving, at a laser beam entrance face that defines a laser beam entrance end of a laser-transmitting machining tool 
the workpiece defining a compression region and a tensile region,
 (claim 25) causing the compression region of the workpiece to be a highest compression region and the tensile region of the workpiece to be a lowest tensile region
wherein a position of the light beam entrance is based on a diameter of the light beam and a margin value;
(claim 27) wherein biasing one or both of the first circumferential array of rays of the laser beam and the second circumferential array of rays of the laser beam toward one of the rake 
transmitting the light beam through a body of material of the opto-mechanical tool that extends between the light beam entrance end of the opto-mechanical tool and a light beam exit end of the opto-mechanical tool causing the light beam to refract into the workpiece;
(claim 25) transmitting the laser beam through the a body of material of the laser-transmitting machining tool that extends between the laser beam entrance end of the laser-transmitting machining tool and a laser beam exit end of the laser-transmitting machining tool; 
selectively directing the light beam out of a cutting edge of the opto-mechanical tool and one or both of a rake face of the opto-mechanical tool and a flank face of the opto-mechanical tool based5 41448246.2Application No. 16/566,031Docket No.: 236277-454842Reply to Office Action of September 28, 2021 on the margin value, wherein the cutting edge, the rake face, and the flank face defines the light beam exit end of the opto-mechanical tool,

and wherein, based on the diameter of the light beam and the margin value: an amount of light from the light beam out of the rake face increases and an amount of light from the light beam out of the flank face decreases; or the amount of light from the light beam out of the rake face decreases and the amount of light from the light beam out of the flank face increases;

 imparting a tensile force from the opto-mechanical tool to the tensile region of the workpiece based on the selective directing of the light beam;
and imparting a compressive force from the opto-mechanical tool to the compressive region of the workpiece based on the selective directing of the light beam,
the compressive force imparted to the compressive region of the workpiece is greater or less than the tensile force imparted to the tensile region of the workpiece.  

(claim 25) a highly negative rake angle causing the compression region of the workpiece to be a highest compression region and the tensile region of the workpiece to be a lowest tensile region; a midrange negative rake angle causing the compression region of the workpiece to be a high compression region and the tensile region of the workpiece to be a low tensile region; a low-range negative rake angle causing the compression region of the workpiece to be a medium compression region and the tensile region of the workpiece to be a medium tensile region; a zero rake angle causing the compression region of the workpiece to be a low 

‘644 does not explicitly teach an opto-mechanical tool, the opto- mechanical tool disposed adjacent the workpiece, light beam refracting from opto-mechanical tool into a workpiece, and a margin. 
‘644 teaches a laser transmitting machining tool that receives a laser beam and directs it through the tool to form rake face and flank face in claim 25. Thus ‘644 implies an opto-mechanical tool with laser and rake, flank faces.
‘644 teaches varying a rake angle to vary the stress in a workpiece in claim 25. Hence it is implied that the tool with rake face is located adjacent to the workpiece to induce stress through rake face.
‘644 does not explicitly teach light beam refracting from opto-mechanical tool into a workpiece, and a margin. 
Fig. 1 of Yamashida  teaches tool 4 is adjacent to the workpiece 6 and light beam refracts from tool 4 to workpiece 6. Fig. 2 teaches how light beam refracts from a surface having a different refractive index than the incoming material.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the technique of refraction as taught in Yamashida to the method of opto-mechanical machining as taught in ‘644. One of ordinary skill in the art would have been motivated to do so to “soften the hard brittle material” as taught in abstract of Yamashida.  
‘644 does not explicitly teach a margin. 
Little teaches a design margin wherein “design margin is the measure of the distance from the set point or the mean response to the nearest edge of failure where acceptance criteria will fail”. The design margin corresponds to the margin in the instant claim.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the technique of adding a design margin as taught in Little to the method of opto-mechanical machining as taught in ‘644. One of ordinary skill in the art would have been motivated to do so to ensure that “process parameters safely (without failure or high amounts of degradation) can be processed and achieve all critical quality attributes (CQAs) and associated product acceptance criteria” as taught in Little. 
Response to Arguments
Applicant’s arguments filed on December 23, 2021 with respect to claim(s) 12-18 have been considered but are moot because the new ground of rejection based on the amendment of claims. The applicant amended the claim 12 to recite that “wherein a position of the light beam entrance is based on a diameter of the light beam and a margin value;…… based on the margin value,…… and wherein, based on the diameter of the light beam and the margin value: an amount of light from the light beam out of the rake face increases and an amount of light from the light beam out of the flank face decreases; or the amount of light from the light beam out of the rake face decreases and the amount of light from the light beam out of the flank face increases;” and argued that this makes the method distinguishable from prior art. A new ground of rejection based on Yamashida, Maranhao, Rizzo, Patten, and Little is discussed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761            

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761